ON MOTION FOR REHEARING AND REHEARING EN BANC
PER CURIAM.
We grant the State’s motion for rehearing and withdraw that portion of our prior opinion of January 28, 2011, which erroneously remanded with directions to strike the special probation condition of First Step Program costs. Although the trial court did not orally announce this condition at sentencing, the appellant raised this procedural argument in a timely motion to correct sentencing error, which adequately protected his procedural due process rights. Grubb v. State, 922 So.2d 1002, 1004 (Fla. 5th DCA 2006) (en banc). Because the appellant did not raise a substantive objection to this unpronounced, but otherwise unobjectionable special condition, it need not be stricken. Id.; Ladson v. State, 955 So.2d 612, 613 (Fla. 2d DCA 2007) (en banc). Accordingly, we affirm appellant’s judgment and sentence in full. In light of the above, we deny the State’s motion for rehearing en banc as moot.
AFFIRMED.
GRIFFIN, ORFINGER, and LAWSON, JJ., concur.